DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.
 	Claims 1-3, 5-7 and 9-11 are pending.

Information Disclosure Statement
	The IDS filed 10/12/21 has been considered and an initialed copy of the PTO-1449 is enclosed.

Withdrawn Rejections and Priority Date
	All of the art rejections are withdrawn in view of the submission of the certified translation of the foreign priority document.  The priority date for the pending claims is 12/21/16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2016/207094 (priority to 6/23/15) or US 2018/0318438 (priority to 6/23/15) and it is also the English equivalent of the aforementioned WO document) in view of Lillard et al US 2012/0128688.  For brevity, all references in the primary reference will be made to the ‘438 document.
	Lerchen et al discloses antibody drug conjugates comprising anti-TWEAKR antibodies and KSP inhibitors for the treatment of cancer and hyproproliferative 
	The only difference between the reference and the instant invention is the antibody of the conjugate being anti-CXCR5 antibodies.
Lillard et al discloses anti-CXCR5 antibodies and that they can be used in conjugates with cytotoxic agents and these antibodies are used in the treatment of cancer (summary, abstract, para 103 and entire reference).
Since Lerchen et al discloses that conjugates comprising applicant’s KSP inhibitor are known in the art for the treatment of cancer and since Lillard et al discloses that antibodies to CXCR5 can be used in conjugates and are used in the treatment of cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-CXCR5 antibodies of Lillard in the conjugates of Lerchen et al with the expected benefit of treating cancer. The motivation for the substitution comes from Lerchen which discloses that conjugate of binding agents and cytotoxic agents are known in the art and Lillard which discloses that conjugates comprising anti-CXCR5 antibodies and cytotoxic agents are known in the art.


s 1-3, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2016/207104 (priority to 6/23/15) or US 20200138970 (priority to 6/23/15 and it is also the English equivalent of the aforementioned WO document) in view of Lillard et al US 2012/0128688.  For brevity, all references in the primary reference will be made to the ‘970 document.
	Lerchen et al discloses antibody drug conjugates comprising anti-B7H3 antibodies and KSP inhibitors for the treatment of cancer and hyproproliferative disorders, wherein the KSP inhibitor is the same as applicants (see summary and page 97, middle structure and the entire reference, abstract).  The conjugates can be used in combination with other medicaments or therapies (abstract).  The number of drugs (i.e. “n”) present in the conjugate range from 1-10 (para 239).  The background of the reference also discloses that conjugates comprising binding agents and cytotoxic agents are known in the art (para. 4).
	The only difference between the reference and the instant invention is the antibody of the conjugate being anti-CXCR5 antibodies.
Lillard et al discloses anti-CXCR5 antibodies and that they can be used in conjugates with cytotoxic agents and these antibodies are used in the treatment of cancer (summary, abstract, para 103 and entire reference).
Since Lerchen et al discloses that conjugates comprising applicant’s KSP inhibitor are known in the art for the treatment of cancer and since Lillard et al discloses that antibodies to CXCR5 can be used in conjugates and are used in the treatment of cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-CXCR5 antibodies of Lillard .




Claims 1-3, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerchen et al WO 2016/207103 (priority to 6/23/15) or US 2018/0185510 (priority to 6/23/15 and it is also the English equivalent of the aforementioned WO document) in view of Lillard et al US 2012/0128688.  For brevity, all references in the primary reference will be made to the ‘510 document.
	Lerchen et al discloses antibody drug conjugates comprising anti-B7H3 antibodies and KSP inhibitors for the treatment of cancer and hyproproliferative disorders, wherein the KSP inhibitor is the same as applicants (see summary and page 97, middle structure wherein L1 is the 13th structure on page 101, first column, and the entire reference, abstract).  The conjugates can be used in combination with other medicaments or therapies (abstract).  The number of drugs (i.e. “n”) present in the conjugate range from 1-10 (para 206).  The background of the reference also discloses that conjugates comprising binding agents and cytotoxic agents are known in the art (para. 4).

Lillard et al discloses anti-CXCR5 antibodies and that they can be used in conjugates with cytotoxic agents and these antibodies are used in the treatment of cancer (summary, abstract, para 103 and entire reference).
Since Lerchen et al discloses that conjugates comprising applicant’s KSP inhibitor are known in the art for the treatment of cancer and since Lillard et al discloses that antibodies to CXCR5 can be used in conjugates and are used in the treatment of cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-CXCR5 antibodies of Lillard in the conjugates of Lerchen et al with the expected benefit of treating cancer. The motivation for the substitution comes from Lerchen which discloses that conjugate of binding agents and cytotoxic agents are known in the art and Lillard which discloses that conjugates comprising anti-CXCR5 antibodies and cytotoxic agents are known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/464565 (reference application) in view of (1) Lerchen et al WO 2016/207094 (priority to 6/23/15) or US 2018/0318438 (priority to 6/23/15) (for brevity, all references in the primary reference will be made to the ‘438 document), (2)  Lerchen et al WO 2016/207104 (priority to 6/23/15) or US 20200138970 (priority to 6/23/15 and it is also the English equivalent of the aforementioned WO document) (for brevity, all references in the primary reference will be made to the ‘970 document) or (3) Lerchen et al WO 2016/207103 (priority to 6/23/15) or US 2018/0185510 (priority to 6/23/15 and it is also the English equivalent of the aforementioned WO document) (for brevity, all references in the primary reference will be made to the ‘510 document).



The reference application claims conjugates comprising antibodies to CXCR5 and kinesin spindle protein (KSP) inhibitor for the use in the treatment of diseases which express CXCR5.  
The only difference between the reference application and the instant claims is the KSP inhibitor having the structure as per claim 1. 
	Lerchen et al ‘438 discloses antibody drug conjugates comprising anti-TWEAKR antibodies and KSP inhibitors for the treatment of cancer and hyproproliferative disorders, wherein the KSP inhibitor is the same as applicants (see summary and page 90, middle structure and the entire reference, abstract).  The conjugates can be used in combination with other medicaments or therapies (abstract).  The number of drugs (i.e. “n”) present in the conjugate range from 1-10 (para 226).  The background of the reference also discloses that conjugates comprising binding agents and cytotoxic agents are known in the art (para. 4).
	Lerchen et al ‘970 discloses antibody drug conjugates comprising anti-B7H3 antibodies and KSP inhibitors for the treatment of cancer and hyproproliferative disorders, wherein the KSP inhibitor is the same as applicants (see summary and page 97, middle structure and the entire reference, abstract).  The conjugates can be used in combination with other medicaments or therapies (abstract).  The number of drugs (i.e. “n”) present in the conjugate range from 1-10 (para 239).  The background of the reference also discloses that conjugates comprising binding agents and cytotoxic agents are known in the art (para. 4).
th structure on page 101, first column, and the entire reference, abstract).  The conjugates can be used in combination with other medicaments or therapies (abstract).  The number of drugs (i.e. “n”) present in the conjugate range from 1-10 (para 206).  The background of the reference also discloses that conjugates comprising binding agents and cytotoxic agents are known in the art (para. 4).
	Since the reference application claims conjugates comprising anti-CXCR5 antibodies and KSP inhibitors and their use in treatments of CXCR5 expressing disorders and since all the secondary references disclose the KSP inhibitor of applicant’s claim 1 and that the KSP inhibitor can be used in conjugates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the KSP inhibitors of any of the Lerchen references in the conjugate of the reference application, with the expected benefit of treating CXCR5 expressing disorders.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.